 



EXHIBIT 10.1
COVANTA HOLDING CORPORATION
40 Lane Road
Fairfield, New Jersey 07004
March 2, 2006
Mr. John Garamendi, Insurance Commissioner
  as Trustee of the MIC, MNIC and EIC Trusts
c/o Conservation & Liquidation Office
425 Market Street, 23rd Floor
San Francisco, CA 94105-2204
Attention: David E. Wilson, Special Deputy Insurance Commissioner
Re:     Amendment to Rehabilitation Plan Implementation Agreement
Ladies and Gentlemen:
Reference is made to that certain Amendment to Rehabilitation Plan
Implementation Agreement, dated as of January 11, 2006 (the “Original
Agreement”), between John Garamendi, Insurance Commissioner of the State of
California, in his capacity as Trustee of the Mission Insurance Company Trust,
the Mission National Insurance Company Trust and the Enterprise Insurance
Company Trust (the “Insurance Commissioner”), on the one hand, and Covanta
Holding Corporation (f/k/a Danielson Holding Corporation and as Mission
Insurance Group, Inc.), on the other hand. The purpose of this letter (this
“Amendment Letter”) is to amend Paragraph 75 of the Original Agreement for the
purpose of extending the period of time to satisfy or waive the conditions
precedent contained in the Original Agreement.
The parties hereto agree that Paragraph 75 of the Original Agreement is hereby
amended by inserting the date “May 31, 2006” in place of “March 31, 2006”
therein.
Except as amended hereby, the terms and conditions of the Original Agreement
shall remain in full force and effect. Any references in the Original Agreement
to “this Agreement,” “herein,” “hereafter,” “hereto,” “hereof,” and words of
similar import shall, unless the context otherwise requires, mean or refer to
the Original Agreement as amended by this Amendment Letter. This Amendment
Letter may be executed in one or more counterparts, each of which shall be
deemed an original and all of which together shall constitute one and the same
instrument.

 



--------------------------------------------------------------------------------



 



If the Insurance Commissioner is in agreement with the foregoing, please so
indicate by signing below and returning to Covanta Holding Corporation one
signed copy of this Amendment Letter.

            COVANTA HOLDING CORPORATION:
      By:   /s/ Craig Abolt         Name:   Craig Abolt        Title:   Senior
Vice President and Chief
Financial Officer     

Accepted and agreed to this
17th day of March, 2006:
John Garamendi, Insurance Commissioner of the State of California, in his
capacity as Trustee of the Mission Insurance Company Trust, the Mission National
Insurance Company Trust and the Enterprise Insurance Company Trust
    /s/ David E. Wilson
 
David E. Wilson, Special Deputy Insurance Commissioner

     
cc:
  Mohsen Sultan
Jack Hom
Robert H. Nunnally, Jr.
Timothy J. Simpson
David S. Stone
C. Guerry Collins

 